UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-15941 INNOVARO, INC. (Exact name of registrant as specified in its charter) Delaware 59-3603677 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2109 Palm Avenue Tampa, FL 33605 (Address of principal executive offices) (813) 754-4330 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) None Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒
